      Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 1 of 39. PageID #: 1




                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO

RAYMOND ROMANO, Individually and on        )   Case No.:
Behalf of All Others Similarly Situated,   )
                                           )   CLASS ACTION
                          Plaintiff,       )
                                           )   COMPLAINT FOR VIOLATIONS OF
             v.                            )   THE FEDERAL SECURITIES LAWS
                                           )
LORDSTOWN MOTORS CORPORATION,              )   DEMAND FOR JURY TRIAL
STEPHEN S. BURNS, DAVID T.                 )
HAMAMOTO, MARK A. WALSH, ANDREW            )
C. RICHARDSON, STEVEN R. HASH, and         )
JUDITH A. HANNAWAY,                        )
                                           )
                          Defendants.
            Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 2 of 39. PageID #: 2




         Plaintiff Raymond Romano (“Plaintiff”), individually and on behalf of all others similarly

 situated, by and through his attorneys, alleges the following upon information and belief, except

 as to those allegations concerning Plaintiff, which are alleged upon personal knowledge.

 Plaintiff’s information and belief is based upon, among other things, his counsel’s investigation,

 which includes without limitation: (a) review and analysis of public filings made by Lordstown

 Motors Corporation (“Lordstown” or the “Company”) f/k/a DiamondPeak Holdings Corp.

 (“DiamondPeak”), with the U.S. Securities and Exchange Commission (“SEC”); (b) review and

 analysis of press releases and other publications disseminated by Lordstown, DiamondPeak, and

 related parties; (c) review of news articles, shareholder communications, conference call

 transcripts, and analyst reports concerning Lordstown’s and DiamondPeak’s public statements

 and those of their officers and directors, including Lordstown’s Chief Executive Officer

 (“CEO”), Defendant Stephen S. Burns (“Burns”); and (d) review of other publicly available

 information concerning the Company.

 I.      NATURE OF THE ACTION

       1.       Plaintiff brings this securities class action on behalf of all persons or entities that (1)

purchased DiamondPeak or Lordstown common stock between August 3, 2020 and March 24,

2021, inclusive (the “Class Period”) and were damaged thereby; and/or (2) purchased and held

DiamondPeak common stock as of September 21, 2020 (the “Record Date”), and had the right to

vote on the merger between DiamondPeak and Lordstown pursuant to the Proxy Statement dated

October 8, 2020 (the “Proxy Statement”) and were damaged thereby. The action alleges that

Defendants violated Sections 10(b), 14(a), and 20(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”).




                                                     1
            Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 3 of 39. PageID #: 3




       2.       DiamondPeak is a special purpose acquisition company (“SPAC”)—also known as

a “blank check” company—formed for the sole purpose of acquiring an existing business.

DiamondPeak, which had no commercial operations of its own, went public in its February 2019

initial public offering (“IPO”) raising more than $250 million, with its shares trading on the

NASDAQ stock exchange under the ticker symbol “DPHC.” At the time, DiamondPeak stated

that it would “focus [its] search for a target business with a real estate related component” and

“with an enterprise value of between $350 million and $2.0 billion.” Under the terms of its IPO,

DiamondPeak was required to redeem all its publicly traded shares if it failed to complete a

business combination within two years of the offering.

       3.       With time running out on its two-year window to complete a business combination,

DiamondPeak identified its acquisition target by Fall 2020: Lordstown.

       4.       Lordstown is an electric vehicle startup company. In June 2020, the Company

revealed its full size, all-electric pickup truck—dubbed “Endurance”—in a splashy ceremony that

received national media attention. During the event, Lordstown’s CEO, Defendant Burns, heavily

promoted the Endurance’s growth prospects, declaring that “we have our whole year, our first year

of production already pre-sold.”

       5.       On August 3, 2020, in a joint press release, DiamondPeak and Lordstown

announced that they entered into a definitive merger agreement, through which Lordstown would

be the surviving company and become publicly traded under the ticker symbol “RIDE” (the

“Merger”). The combination was subject to a majority vote of DiamondPeak shareholders. The

joint press release trumpeted a purported 27,000 pre-orders for the Endurance, representing $1.4

billion in potential revenue, which Defendants touted as evidence of the significant demand for the




                                                 2
            Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 4 of 39. PageID #: 4




electric truck by fleet customers. The companies also declared that the Endurance was on track for

commercial production in the second half of 2021.

       6.       On August 3, 2020, Defendant Burns appeared on CNBC’s Fast Money to tout the

purported popularity of the Endurance, stating that “we got 27,000 pre-orders and we got

customers really really wanting the truck.” In late September 2020, just weeks before going public

on the NASDAQ through a SPAC, the Company announced that its book of pre-orders for the

Endurance had now reached 40,000. Defendants claimed that the purportedly large numbers of

“pre-orders” for the Endurance represented strong commercial demand from actual customers

operating fleets of trucks.

       7.       On October 8, 2020, DiamondPeak and Lordstown Motors issued the Proxy

Statement soliciting shareholders’ approval for the Merger, which was filed with the SEC on

Schedule 14A. The Proxy Statement repeated Defendants’ claims that Lordstown had significant

demand for its vehicles and already had received 38,000 pre-orders, and that these pre-orders came

primarily from fleet purchasers. In addition, the Proxy Statement touted Lordstown’s ability to

meet its lofty commercial production and sales milestones.

       8.       Defendants disseminated the Proxy Statement to DiamondPeak shareholders on

October 8, 2020, and recommended they approve the Merger at an anticipated shareholder vote on

October 22, 2020. The Merger was approved by a majority of DiamondPeak shareholders based

on the representations in the Proxy Statement and closed on October 23, 2020.

       9.       Lordstown shares began trading on the NASDAQ on October 26, 2020, closing at a

price of $18.97 per share. That same day, Defendant Burns specifically cited the 40,000 pre-order

figure as “pent-up demand” for the Endurance and emphasized that “I don’t think we’ve even

scratched the surface.”




                                                 3
           Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 5 of 39. PageID #: 5




       10.     In November 2020, Lordstown stated that its pre-orders for Endurance now reached

50,000, and similarly assured investors that “[t]his figure does not capture interest the company

has received from organizations that are not in position to be able to place pre-orders.” In an

interview on CNBC’s Mad Money on November 17, 2020, Burns further assured investors that

most of the pre-orders were signed by the CEOs of large firms, and were thus “very serious

orders.”

       11.     By January 2021, the Company’s announced that pre-orders for the Endurance had

soared to 100,000, which Defendants hailed as “unprecedented in automotive history” and put

Lordstown in a position to “revolutionize the pickup truck industry.” In a February 23, 2021

interview with Yahoo! Finance, Defendant Burns reaffirmed the 100,000 pre-order figure and

emphasized that Lordstown had “pre-sold 100,000 of these vehicles to various fleets across

America— so really a big appetite.” Defendants continued to tout the strong demand for the

Endurance and the Company’s growth prospects throughout the Class Period, consistently pointing

to Lordstown’s purported book of 100,000 pre-orders for the Endurance.

       12.     In truth, Defendants statements regarding the Endurance were materially false and

misleading and failed to disclose material adverse facts about Lordstown and its business,

operations, and prospects. Specifically, Defendants failed to disclose that: (1) the number of

Endurance pre-orders was fabricated, and therefore inflated, and thus did not accurately reflect

demand; (2) Lordstown had fabricated the pre-orders in order to give prospective investors a false

sense of confidence; and (3) as a result of the foregoing, the Proxy Statement’s positive statements

about Lordstown’s business, operations, and prospects were materially misleading and/or lacked a

reasonable basis.




                                                  4
         Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 6 of 39. PageID #: 6




       13.    In particular, Defendants knew but failed to disclose a substantial amount of these

“pre-orders” for the Endurance consisted of orders from customers that did not operate commercial

fleets or did not have the financial means to purchase the trucks. Moreover, the Proxy Statement

failed to disclose that numerous orders were generated by a small consulting firm that was paid

$30 to $50 for each “pre-order” it placed. Defendants also hid from investors that the Company

faced significant production obstacles and, moreover, had not yet completed testing and validation

required to meet federal safety standards. According to a former Lordstown employee, these

obstacles meant that, rather than being poised to capitalize on the strong demand for the

Endurance, production of the Endurance remained at least three to four years away throughout the

duration of the Class Period. As a result, the Proxy Statement, and Defendants’ prior statements

in the August 3, 2020 press release and on Fast Money, which touted the purportedly strong

demand for Lordstown electric vehicles as demonstrated through its large number of pre-orders for

the Endurance, as well as setting forth the Company’s timeframes to produce and deliver the

Endurance, were materially false and misleading.

       14.    The truth began to emerge on March 12, 2021, when the investment research firm

Hindenburg Research issued a scathing investigative report (the “Hindenburg Report”) titled, “The

Lordstown Motors Mirage: Fake Orders, Undisclosed Production Hurdles, and a Prototype

Inferno.” Based on extensive research, including “conversations with former employees, business

partners and an extensive document review,” the Hindenburg Report revealed that Lordstown “is

an electric vehicle SPAC with no revenue and no sellable product” that “misled investors on both

its demand and production capabilities.” The Hindenburg Report concluded that Lordstown’s

book of 100,000 pre-orders for its proposed EV truck “are largely fictitious and used as a prop to

raise capital and confer legitimacy.” Additionally, the Hindenburg Report estimated that the




                                                   5
         Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 7 of 39. PageID #: 7




Endurance was in fact three to four years away from production, citing as evidence an interview

with a former Lordstown employee familiar with the production of the Endurance who explained

that the Company had built fewer than 10 prototypes to date and had not completed any of the

required testing and validation of the prototypes. On this news, Lordstown’s share price declined

$2.93 per share, or 17%, falling from $17.71 per share on March 11, 2021 to $14.78 per share on

March 12, 2021.

       15.    Then, on March 17, 2021, during an earnings call with investors after market close,

the Company’s CEO disclosed that Lordstown was under investigation by the SEC, and that

Lordstown’s board of directors had formed a special committee to conduct an internal inquiry. On

this news, Lordstown’s share price declined $2.08 per share, or nearly 14%, falling from a close

price of $15.09 per share on March 17, 2021 to a close of just $13.01 per share on March 18, 2021.

       16.    Finally, on March 24, 2021, Hindenburg Research published additional pictures of

an Endurance truck after it broke down and had to be loaded onto a tow truck during the filming of

a commercial that had aired just days prior to the Merger.        In response to this revelation,

Lordstown’s stock price fell another $1.21 per share, or more than 9%, closing at $11.38 per share

on March 24, 2021, 40% the closing price of Lordstown stock on its first day trading on the

NASDAQ on October 26, 2020.

       17.    As a direct result of Defendants’ materially false and misleading statements, and the

sharp decline in the market value of the Company’s shares, Plaintiff and other Class members have

suffered significant losses and damages.




                                                 6
         Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 8 of 39. PageID #: 8




 II.     JURISDICTION AND VENUE

        18.    The claims asserted herein arise under Sections 10(b), 14(a), and 20(a) of the

Exchange Act (15 U.S.C. §§ 78j(b), 78n(a), and 78t(a); SEC Rule 10b-5, 17 C.F.R. § 240.10b-5;

and SEC Rule 14a-9, 17 C.F.R. § 240.14a-9.)

        19.    This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

        20.    Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b), Section 27

of the Exchange Act (15 U.S.C. § 78aa(c)). Many of the acts charged herein, including the

dissemination of materially false and/or misleading information, occurred in substantial part in this

Judicial District, as Lordstown is headquartered in this Judicial District.

        21.    In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

 III.    PARTIES

        22.    Plaintiff Raymond Romano, as set forth in the accompanying certification,

incorporated by reference herein, purchased DiamondPeak and Lordstown common stock during

the Class Period, held such DiamondPeak shares as of the Record Date, and suffered damages as a

result of the federal securities law violations and the false and/or misleading statements and/or

material omissions alleged herein.

        23.    Defendant Lordstown is a Delaware corporation with its principal executive offices

located in Lordstown, Ohio. Following the Merger, Lordstown common stock began trading on




                                                    7
         Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 9 of 39. PageID #: 9




the NASDAQ under the ticker symbol “RIDE.”              Before the Merger, such shares traded on

NASDAQ as the common stock of DiamondPeak under the ticker symbol “DPHC.”

       24.     Defendant Burns is Lordstown’s CEO and Chairman of its the Board of Directors,

and he served in these capacities at all relevant times. Defendant Burns signed the Proxy Statement

on behalf of the Company and made improper statements in connection with the solicitation of

shareholder votes in favor of the Merger.

       25.     Defendant Burns, because of his positions with the Company, possessed the power

and authority to control the contents of Lordstown’s reports to the SEC, as well as its press

releases and presentations to securities analysts, money and portfolio managers and institutional

investors, i.e., the market. Burns was provided with copies of the Company’s reports and press

releases alleged herein to be misleading prior to, or shortly after, their issuance, and had the ability

and opportunity to prevent their issuance or cause them to be corrected. Because of his positions

and access to material non-public information, Defendant Burns knew that the adverse facts

specified herein had not been disclosed to, and were being concealed from, the investing public,

and that the positive representations that were being made were then materially false and/or

misleading. Defendant Burns is liable for the false statements pleaded herein, as those statements

were each “group-published” information and were the result of the actions of Burns and other

officers and directors of the Company.

       26.     Defendant David T. Hamamoto (“Hamamoto”) served as DiamondPeak’s Chairman

and CEO between November 2018 and October 2020, and has served as a director to its successor,

Lordstown Motors, since the Merger. Defendant Hamamoto knowingly, recklessly, or negligently

made (or allowed to be made) improper statements in Lordstown’s (and its predecessor,

DiamondPeak’s) SEC filings, press releases, and other public statements. Defendant Hamamoto




                                                    8
        Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 10 of 39. PageID #: 10




also negligently violated Sections 14(a) and 20(a) of the Exchange Act by making improper

statements in connection with the solicitation of shareholder votes in favor of the Merger. As of

November 30, 2020, Hamamoto beneficially owned 4,229,135 shares of Lordstown Class A

common stock and 1,826,396 warrants that were worth more than $120 million. Additionally, on

October 22, 2020, while the price of Lordstown’s common stock was artificially inflated by the

Defendants’ false and misleading public statements and omissions, and while Hamamoto was in

possession of material, adverse nonpublic information, he sold one million shares of personally

held Lordstown stock at artificially inflated prices for proceeds of more than $16 million.

       27.     Defendant Mark A. Walsh (“Walsh”) served as a director of DiamondPeak

beginning prior to its IPO until the Merger closed on October 23, 2020. Walsh is a partner and co-

founder of Silverpeak, an alternative investment management firm that was part of a joint venture

that controlled DiamondPeak’s sponsor. Defendant Walsh knowingly, recklessly, or negligently

made (or allowed to be made) improper statements in Lordstown’s (specifically its predecessor,

DiamondPeak’s) SEC filings, press releases, and other public statements.          Defendant Walsh

negligently violated Sections 14(a) and 20(a) of the Exchange Act by making improper statements

in connection with the proxy solicitation of stockholder votes in favor of the Merger. As of

November 30, 2020, Walsh beneficially owned 1,896,960 shares of Lordstown Class A common

stock and 802,832 warrants that were worth more than $53 million. Walsh agreed to resign from

DiamondPeak’s board of directors upon the closing of the Merger.

       28.     Defendant Andrew C. Richardson (“Richardson”) served as a director of

DiamondPeak beginning prior to its IPO until the Merger closed on October 23, 2020.            In

connection with the Merger, Richardson received 88,357 founder shares of Class A common stock,

which were valued at more than $1.6 million at the time. Defendant Richardson knowingly,




                                                  9
        Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 11 of 39. PageID #: 11




recklessly, or negligently made (or allowed to be made) improper statements in Lordstown’s

(specifically its predecessor, DiamondPeak’s) SEC filings, press releases, and other public

statements. Defendant Richardson negligently violated Sections 14(a) and 20(a) of the Exchange

Act by making improper statements in connection with the proxy solicitation of stockholder votes

in favor of the Merger. Richardson agreed to resign from DiamondPeak’s board of directors upon

the closing of the Merger.

       29.     Defendant Steven R. Hash (“Hash”) served as a director of DiamondPeak beginning

prior to its IPO until the Merger closed on October 23, 2020. In connection with the Merger, Hash

received 88,357 founder shares of Class A common stock which were valued at more than $1.6

million at the time. Defendant Hash knowingly, recklessly, or negligently made (or allowed to be

made) improper statements in Lordstown’s (specifically its predecessor, DiamondPeak’s) SEC

filings, press releases, and other public statements. Defendant Hash negligently violated Sections

14(a) and 20(a) of the Exchange Act by making improper statements in connection with the proxy

solicitation of stockholder votes in favor of the Merger.          Hash agreed to resign from

DiamondPeak’s board of directors upon the closing of the Merger.

       30.     Defendant Judith A. Hannaway (“Hannaway”) served as a director of DiamondPeak

beginning prior to its IPO until the Merger closed on October 23, 2020. In connection with the

Merger, Hannaway received 88,357 founder shares of Class A common stock, which were valued

at more than $1.6 million at the time. Defendant Hannaway knowingly, recklessly, or negligently

made (or allowed to be made) improper statements in Lordstown’s (specifically its predecessor,

DiamondPeak’s) SEC filings, press releases, and other public statements. Defendant Hannaway

negligently violated Sections 14(a) and 20(a) of the Exchange Act by making improper statements




                                                10
       Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 12 of 39. PageID #: 12




in connection with the proxy solicitation of stockholder votes in favor of the Merger. Hannaway

agreed to resign from DiamondPeak’s board of directors upon the closing of the Merger.

       31.    Defendants Burns, Hamamoto, Walsh, Richardson, Hash, and Hannaway are the

“Individual Proxy Defendants.”

 IV.     SUBSTANTIVE ALLEGATIONS

         A.     Background

       32.    Lordstown is an electric vehicle (“EV”) company headquartered in Lordstown,

Ohio. The Company’s first production automobile is the Endurance, a full-size electric pickup

truck that the Company claimed got about 250 miles of range on a single charge. According to the

Company, the Endurance is powered by four electric hub motors, with each wheel having its own

motor. Defendants promoted this technology as allowing the Endurance to deliver varying amounts

of torque to each wheel—an important factor in selling pickup trucks as torque is critical when

hauling heavy loads.

       33.    DiamondPeak is a blank check company or “SPAC” formed under the laws of the

State of Delaware on November 13, 2018 for the purpose of effecting a merger, capital stock

exchange, asset acquisition, stock purchase, reorganization, or similar business combination with

one or more businesses. DiamondPeak was led by Defendant Hamamoto, its CEO and Chairman.

DiamondPeak’s sponsor, DiamondPeak Sponsor LLC, was a joint venture between an entity

controlled by Defendant Hamamoto (DHP SPAC Sponsor LLC) and an entity controlled by the

principals of Silverpeak (SP SPAC Sponsor LLC), an alternative investment management firm, led

by its partners including Defendant Walsh.

       34.    On August 3, 2020, DiamondPeak and Lordstown jointly announced that they had

entered into a definitive agreement for a business combination, which would result in Lordstown




                                                11
        Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 13 of 39. PageID #: 13




becoming a publicly traded company. DiamondPeak filed with the SEC a Current Report on Form 8-

K concerning the Merger announcement, attaching the agreement and plan of merger, a form

subscription agreement, an August 3, 2020 joint press release announcing the Merger, an August 3,

2020 investor slide presentation, a transcript from an August 3, 2020 joint conference call, and a

script from an Endurance commercial.        The Form 8-K specifically noted: “[t]he Company

[DiamondPeak] and its directors and executive officers may be deemed to be participants in the

solicitation of proxies from the stockholders of the Company in respect of the Merger. . . . LMC

[Lordstown] and its directors and executive officers may also be deemed to be participants in the

solicitation of proxies from the stockholders of the Company in connection with the Merger.”

       35.     The August 3, 2020 investor presentation stated, under the heading “investment

highlights,” that demand for the Endurance was “proven with pre-orders covering first year of

production.” In the weeks leading up to the shareholder vote, the Company continued to tout the

pre-order numbers for the Endurance. The August 3, 2020 slides further boasted that “existing

pre-orders have been achieved with minimal marketing costs,” suggesting that the orders were

largely driven by pent-up demand from the “Fleet Market.”

       36.     The August 3, 2020 slides also touted a “Working Prototype” and showed that

Lordstown had received “Significant Pre-Orders” of about 27,000 pre-sales for the Endurance,

which represented “potential revenue sufficient to cover 2021 production and into 2022,” and set

forth a timeline for commercial production beginning in the third quarter of 2021.

       37.     The same day, Lordstown and DiamondPeak issued a joint press release

announcing the Merger, which, upon closing, would result in the combined company remaining

listed on the NASDAQ under the ticker symbol “RIDE.”               The press release stated that

“[a]pproximately $675 million of gross proceeds that are expected from the transaction will be




                                                 12
        Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 14 of 39. PageID #: 14




used to fund production of the Endurance and its innovative in-wheel electric hub motor design.”

The press release also highlighted that Lordstown had received more than 27,000 pre-orders for the

Endurance, representing more than $1.4 billion of potential revenue. It also stated that the boards

of directors of DiamondPeak and Lordstown had both “unanimously approved the proposed

transaction,” which was expected to close in the fourth quarter of 2020, subject to the approval by

DiamondPeak’s stockholders.

       38.     On August 24, 2020, DiamondPeak filed its preliminary proxy statement on

Schedule 14A with the SEC, in which DiamondPeak’s board of directors requested that

stockholders vote in favor of the Merger. The filing touted Lordstown’s 27,000 pre-orders from

fleet operators and repeated that the Company expected full production to begin in 2021, with

2,200 vehicles produced and sold that year.

       39.     On September 17, 2020, the Company filed a Form 8-K with the SEC announcing

that Lordstown and DiamondPeak hosted an analyst day to provide an overview of Lordstown’s

business and discuss historical and projected financial performance. The Company also hosted an

investor presentation that same day “to discuss various maters including recent developments with

respect to Lordstown and the electric vehicle industry generally.” The Form 8-K included both

presentations, which utilized a slide deck nearly identical to the one published on August 3, 2020,

once again touting the Company’s “preorders covering first year of production” and listing certain

of its “Selected Pre-Order Customers,” though now touting “$2.0bn+ of Existing Pre-Orders.”

Elsewhere, the presentation’s new “Clear Path to be First to Market” slide was now revised to read

in pertinent part that “Lordstown has received ~40k pre-orders for the Endurance despite the fact

that production is not slated to begin until 2021, representing potential revenue sufficient to cover

production into 2023.” In a later interview, Defendant Burns noted that these 40,000 pre-orders




                                                  13
         Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 15 of 39. PageID #: 15




are “just a pent-up demand” for the first all-electric pickup truck in the market, and emphasized

that, “I don’t think we’ve even scratched the surface.”

        40.     The statements referenced in ¶¶ 35-39 above concerning Lordstown pre-orders, pre-

order customers, and the demand for its Endurance pickup truck, along with the statements

concerning its production timeline and sales estimates, were false and materially misleading.

Defendants failed to disclose: (1) the number of Endurance pre-orders was fabricated, and

therefore inflated, and thus did not accurately reflect demand; and (2) Lordstown had fabricated

the pre-orders in order to give prospective investors a false sense of confidence.

          B.     The Materially False and Misleading Proxy Statement

        41.     On October 8, 2020, DiamondPeak filed the Proxy Statement, which claimed that

while Lordstown Motors had only “engaged in limited marketing activities,” it already had pre-

orders for more than 38,000 vehicles, primarily from fleet purchasers.

        42.     Under the heading “Risk Factors” the Proxy Statement states that “Lordstown does

not have any current customers or any pending orders and there is no assurance nonbinding

pre-orders will be converted into binding orders or sales.” 1 Specifically, the Proxy Statement

elaborates:

          Lordstown's business model is focused on building relationships with large fleet
          customers. To date, Lordstown has engaged in limited marketing activities and
          Lordstown has no binding contracts with customers. The non-binding pre-orders
          that Lordstown has signed did not require customer deposits and may not be
          converted into binding orders or sales. Until the time that the Endurance's
          design and development is complete and is commercially available for purchase,
          and Lordstown is able to scale up its marketing function to support sales, there
          will be uncertainty as to customer demand for the Endurance. The potentially
          long wait from the time a pre-order is made until the time the Endurance is
          delivered, and any delays beyond expected wait times, could also impact user
          decisions on whether to ultimately make a purchase. Even if Lordstown is able to
          obtain binding orders, customers may limit their volume of purchases initially as
 1
     All emphasis added unless otherwise noted.




                                                  14
       Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 16 of 39. PageID #: 16




         they assess Lordstown's vehicles and whether to make a broader transition to
         electric vehicles. This may be a long process and will depend on the safety,
         reliability, efficiency and quality of Lordstown's vehicles, as well as the support
         and service that Lordstown offers.
       43.    Additionally, the Proxy Statement states that “Lordstown may not be able to

accurately estimate the supply and demand for its vehicles, which could result in a variety of

inefficiencies in its business and hinder its ability to generate revenue. If Lordstown fails to

accurately predict its manufacturing requirements, it could incur additional costs or experience

delays.” The Proxy Statement further provides:

         Lordstown will be required to provide forecasts of its demand to its suppliers
         several months prior to the scheduled delivery of products to its prospective
         customers. Currently, there is no historical basis for making judgments on the
         demand for Lordstown's vehicles or its ability to develop, manufacture, and
         deliver vehicles, or Lordstown's profitability in the future. If Lordstown
         overestimates its requirements, its suppliers may have excess inventory, which
         indirectly would increase Lordstown's costs. If Lordstown underestimates its
         requirements, its suppliers may have inadequate inventory, which could interrupt
         manufacturing of its products and result in delays in shipments and revenues. In
         addition, lead times for materials and components that Lordstown's suppliers
         order may vary significantly and depend on factors such as the specific supplier,
         contract terms and demand for each component at a given time. If Lordstown fails
         to order sufficient quantities of product components in a timely manner, the
         delivery of vehicles to its customers could be delayed, which would harm
         Lordstown's business, financial condition and operating results.
       44.    The October 8, 2020 statements concerning Lordstown’s ability to meet its

commercial production and sales milestones, its pre-orders, and the demand for its Endurance

pickup truck were false and materially misleading as set forth in ¶40 above.           In addition,

Defendants (1) failed to disclose a substantial amount of these “pre-orders” for the Endurance

consisted of orders from customers that did not operate commercial fleets or did not have the

financial means to purchase the trucks; (2) the Company faced significant production obstacles

and, moreover, had not yet completed testing and validation required to meet federal safety

standards; and (3) as a result of the foregoing, the Proxy Statement’s positive statements about




                                                 15
        Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 17 of 39. PageID #: 17




Lordstown’s business, operations, and prospects were materially misleading and/or lacked a

reasonable basis. Further, the purported “Risk Factors” misrepresented and failed to disclose the

true risks associated with Lordstown’s reported pre-orders because, among other things, the

Company had secretly paid consultants for each pre-order received such that they were highly

motivated to and did accumulate largely fictitious pre-orders from “customers” lacking the intent

and/or means to purchase the trucks.


         C.       Additional False and Misleading Statements Throughout the Class Period

       45.     On October 26, 2020, the first day Lordstown became a publicly traded company as

a result of the Merger with DiamondPeak, Defendant Burns stated this was a “momentous

occasion” for the Company and that Lordstown was “looking forward to combining the

Company’s EV startup culture with the infrastructure and assets we already have in place in order

to successfully achieve our production milestones.” Burns also asserted that the Company had “a

near production-ready plant and approximately $675 million in proceeds from this transaction,

which is more than enough funding to get us through initial production.”

       46.     In an interview with The Business Journal that same day, Burns highlighted that the

Company’s beta vehicles were “nearly production ready” and would launch into full production by

September 2021. Burns also noted that the previously announced 40,000 pre-orders are “just a

pent-up demand” for the first all-electric pickup truck in the market, and emphasized that, “I don’t

think we’ve even scratched the surface.”

       47.     On November 16, 2020, Lordstown issued a press release announcing that the

Company had received 50,000 non-binding pre-orders from commercial fleets for the Endurance,

adding that “[t]his figure does not capture interest the company has received from organizations

that are not in position to be able to place pre-orders.”




                                                    16
        Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 18 of 39. PageID #: 18




       48.     In an interview on CNBC’s Mad Money the following day, on November 17, 2020,

Defendant Burns declared “we sell to commercial fleets. That’s our first customer. And like I said,

we’ve already got 50,000 pre-orders.” Burns went on to say that most of the orders were signed by

the CEOs of large firms, which caused him to characterize them as “very serious orders.”

       49.     On December 4, 2020, the Company filed a Prospectus Form 424 with the SEC in

which the Company reported that it had received “pre-orders from fleet operators to purchase

approximately 50,000 Endurance vehicles.”

       50.     Thereafter, the Company continued to promote the purportedly ever-increasing

numbers of pre-orders for the Endurance.        For example, on December 21, 2020, Lordstown

announced that it received 80,000 non-binding reservations for the Endurance.         In a Tweet

promoting the news, the Company declared, “we have hit a new milestone.”

       51.     On January 11, 2021, Lordstown issued press release announcing the Company had

reached a record 100,000 pre-orders for the Endurance, with an average order size of 600 vehicles

per fleet.    In this release, Defendant Burns stated: “[r]eceiving 100,000 pre-orders from

commercial fleets for a truck like the Endurance is unprecedented in automotive history . . . .

Adding in the interest we have from federal, state, municipal and military fleets on top of that, I

think you can see why we feel that we are about to revolutionize the pickup truck industry.” This

press release further provided that “Lordstown is now building the first Beta Endurance vehicles

and is on track for start of production in September of this year.”

       52.     On January 28, 2021, Lordstown issued a press release providing business updates,

and stating that the Company was “Prepar[ing] Ohio Factory to Begin Building Betas Next

Month.” Defendant Burns stated that “[w]e are hard at work in the factory preparing to begin Beta

builds in the coming weeks,” and that “[w]ith this step on the horizon, we remain on track to meet




                                                   17
        Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 19 of 39. PageID #: 19




our September start-of-production timeline while continuing to see indicators of strong demand for

an all-wheel drive, full-size electric pickup truck with 250 miles of range from commercial,

government and military fleets.”

        53.    The statements referenced in ¶¶ 45-52 were materially false and/or misleading for

the reasons set forth in ¶¶ 40 and 44 and because Defendants failed to disclose that due to

significant logistical obstacles, production of the Endurance remained at least three to four years

away.

        54.    On February 17, 2021, Lordstown received a non-public request from the SEC for

the voluntary production of documents and information, including relating to the Merger and the

pre-orders of the Company’s Endurance pickup truck. Lordstown did not publicly disclose the

SEC’s inquiry. The Defendants’ failure to disclose the SEC investigation rendered their previous

statements concerning the Merger and the Company’s pre-orders materially misleading.

        55.    On February 23, 2021, in an interview with Yahoo! Finance Live, Defendant Burns

stated: “[o]ur initial foray is into fleets, and we have pre-sold 100,000 of these vehicles to various

fleets across America – really a big appetite.” He continued: “[y]ou’ve got a fleet using a 17-mile

per gallon pickup truck for the last 30 years and we come out with one that gets the equivalent of

75 miles per gallon. There is a lot of demand and excitement about it.” This interview further

provided that “Burns said production for the Endurance will begin in September. That will make

the Endurance the first all electric pickup truck on the market.”

        56.    The February 23, 2021 statements concerning Lordstown’s commercial production

timeline, its pre-orders, and the demand for its Endurance pickup truck were false and materially

misleading for the reasons set forth at ¶¶40, 44, and 53 above. Additionally, Defendants’ failure to

disclose the SEC investigation rendered the statements concerning Lordstown’s commercial




                                                  18
        Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 20 of 39. PageID #: 20




production timeline, its pre-orders, and the demand for its Endurance pickup truck incomplete and

materially misleading.

          D.      The Truth Begins to Emerge

        57.     On March 12, 2021, the Hindenburg Report was published before markets opened.

In it, the investment research and reporting firm Hindenburg Research (“Hindenburg”) revealed

that the Company had “no revenue and no sellable product” and “misled investors on both its

demand and production capabilities.” The Hindenburg Report found that “Lordstown’s order book

consists of fake or entirely non-binding orders, from customers that generally do not even have

fleets of vehicles.”

        58.     In support of its findings, the Hindenburg Report stated that Hindenburg’s

“conversations with former [Lordstown] employees, business partners and an extensive document

review show that the company’s orders are largely fictitious and used as a prop to raise capital and

confer legitimacy.” The Hindenburg Report cited several examples of “fake pre-orders” in the

Company’s purported 100,000 vehicle book from customers that did not operate a commercial

fleet and/or did not have the ability to purchase the trucks. For example, the Hindenburg Report

highlighted a $735 million 14,000 truck order (representing almost 18% of the Company’s pre-

orders at the time) from a two-employee, non-registered corporation apparently operating out of an

individual’s studio apartment, and a $52.5 million 1,000-truck order (representing ~13% of the

Company’s total order book) from a company whose mailing address was a UPS Store and had no

fleet of its own or plan to actually purchase the vehicles.

        59.     The Hindenburg Report further detailed how, in early 2020 and with a capital raise

on the horizon, Defendant Burns was desperate to increase the number of pre-orders for the

Endurance. To accomplish this goal, the Company hired Climb2Glory, a small consulting firm.




                                                   19
        Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 21 of 39. PageID #: 21




Climb2Glory was paid $30 to $50 per pre-order for the Endurance. That company’s website

directly linked the pre-orders with Lordstown’s ability to raise capital—”the more pre-orders

achieved, the greater the confidence levels of prospective borrowers.”

       60.     The Hindenburg Report further described why the Endurance was actually three to

four years away from production—a stark contrast to the Company’s recent statements that it was

on track to start production on the Endurance in September 2021. Hindenburg based its finding on

interviews with former Company employees and documents obtained through a Freedom of

Information Act (“FOIA”) request. For example, the Hindenburg Report highlighted an interview

with a former Lordstown employee who detailed how Lordstown had built fewer than 10

prototypes to date and had not completed any of the required testing and validation of the

prototypes.

       61.     In response to the release of Hindenburg Report, Lordstown’s stock price fell $2.93

per share on March 12, from a close of $17.71 per share on March 11, 2021, to close at $14.78 per

share on March 12, 2021, a decline of approximately 17%.

       62.     Then, on March 17, 2021, the Company announced financial results for the fourth

quarter of 2020, reporting a net loss of $101 million. In a call with investors conducted after the

market closed, Defendant Burns added to the bad news by disclosing for the first time that the SEC

had launched an investigation into the Company. Burns stated that the Company’s board of

directors had formed a special committee to conduct an internal inquiry. On this news,

Lordstown’s share price fell another $2.08 per share, or nearly 14%, from a close of $15.09 per

share on March 17, 2021, to a close of just $13.01 per share on March 18, 2021.

       63.     Finally, on March 24, 2021, Hindenburg published some “behind the scenes”

pictures of an Endurance breaking down. The photographs were reportedly made in the summer of




                                                 20
        Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 22 of 39. PageID #: 22




2020 during the filming of an Endurance commercial, which aired days prior to the announcement

of the Merger. On this news, shares of Lordstown declined another $1.21 per share, closing at

$11.38 per share on March 24, 2020—representing a 40% decline from the day Lordstown’s stock

first started trading on the NASDAQ following the Merger.

 V.      CLASS ACTION ALLEGATIONS

       64.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of the class, consisting of all those who purchased Lordstown

common stock during the Class Period and persons and entities that purchased and held

DiamondPeak common stock as of September 21, 2020, and who had the right to vote on the

Merger, and were damaged thereby (the “Class”). Excluded from the Class are Defendants,

members of the immediate family of the the Individual Proxy Defendants, any subsidiary or

affiliate of Lordstown and the directors, officers, and employees of the Company or its subsidiaries

or affiliates, or any entity in which any excluded person has a controlling interest, and the legal

representatives, heirs, successors, and assigns of any excluded person.

       65.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Lordstown’s common stock was actively traded on

the NASDAQ, an open and efficient market, under the symbol “RIDE.” Millions of Lordstown

shares were traded publicly during the Class Period on the NASDAQ. As of October 22, 2020,

Lordstown had approximately 165 million shares of common stock outstanding. While the exact

number of Class members is unknown to Plaintiff at this time and can only be ascertained through

appropriate discovery, Plaintiff believes that there are hundreds or thousands of members in the

proposed Class. Record owners and the other members of the Class may be identified from

records maintained by Lordstown and/or its transfer agents and may be notified of the pendency of




                                                  21
           Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 23 of 39. PageID #: 23




this action by mail, using a form of notice similar to that customarily used in securities class

actions.

       66.      Plaintiff’s claims are typical of the claims of the other members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       67.      Plaintiff will fairly and adequately protect the interests of the other members of the

Class, and has retained counsel competent and experienced in class and securities litigation.

       68.      Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                  a)     whether the federal securities laws were violated by Defendants’ acts and

                         omissions as alleged herein;

                  b)     whether statements made by Defendants in the Proxy Statement or in other

                         Proxy-related materials omitted and/or misrepresented material facts about

                         the business, operations, and prospects of Lordstown;

                  c)     whether documents, press releases, and other statements disseminated to

                         the investing public and the Company’s shareholders during the Class

                         Period misrepresented material facts about the business, finances, and

                         prospects of Lordstown;

                  d)     whether statements made by Defendants to the investing public during the

                         Class Period misrepresented and/or omitted to disclose material facts

                         about the business, finances, value, performance, and prospects of

                         Lordstown;




                                                   22
          Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 24 of 39. PageID #: 24




                 e)      whether the market price of Lordstown common stock during the Class

                         Period was artificially inflated due to the material misrepresentations and

                         failures to correct the material misrepresentations complained of herein;

                         and

                 f)      the extent to which the members of the Class have sustained damages and

                         the proper measure of damages.

          69.   A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy because joinder of all members is impracticable. Furthermore, as

the damages suffered by individual Class members may be relatively small, the expense and

burden of individual litigation makes it impossible for members of the Class to individually redress

the wrongs done to them. There will be no difficulty in the management of this action as a class

action.

 VI.       UNDISCLOSED ADVERSE FACTS

          70.   The market for Lordstown’s common stock was an open, well-developed, and

efficient market at all relevant times.    As a result of these materially false and misleading

statements and failures to disclose described herein, Lordstown’s stock traded at artificially

inflated prices during the Class Period. Plaintiff and the other members of the Class purchased or

otherwise acquired Lordstown’s stock relying upon the integrity of the market price and market

information relating to Lordstown and have been damaged thereby.

          71.   During the Class Period, Defendants materially misled the investing public, thereby

inflating the price of Lordstown’s common stock, by publicly issuing false and misleading

statements and omitting to disclose material facts necessary to make Defendants’ statements, as set

forth herein, not false and misleading. These statements and omissions were materially false and




                                                  23
        Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 25 of 39. PageID #: 25




misleading in that they failed to disclose material adverse non-public information and

misrepresented the truth about the Company, as well as its business, financial operations, and

prospects, as alleged herein.

        72.    At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiff and the other members of the Class. As described herein, during

the Class Period, Defendants made or caused to be made a series of materially false and misleading

statements about Lordstown’s financial well-being and prospects.

        73.    These material misstatements and omissions had the cause and effect of creating in

the market an unrealistically positive assessment of the Company and its financial well-being and

prospects, thus causing the Company’s securities to be overvalued and artificially inflated at all

relevant times. Defendants’ materially false and misleading statements made during the Class

Period resulted in Plaintiff and the other members of the Class purchasing the Company’s stock at

artificially inflated prices, thus causing the damages complained of herein.

 VII.    LOSS CAUSATION

        74.    During the Class Period, as detailed herein, Defendants engaged in a scheme to

deceive the market and a course of conduct that artificially inflated the prices of Lordstown’s

common stock and operated as a fraud or deceit on Class Period purchasers of Lordstown’s shares

and holders of DiamondPeak’s shares by failing to disclose to investors that the Company’s

business operations, financial results, and future prospects were materially misleading and

misrepresented material information.       When Defendants’ misrepresentations and fraudulent

conduct were disclosed and became apparent to the market, the prices of Lordstown’s stock fell

precipitously as the prior inflation was removed from the share price.         As a result of their




                                                  24
        Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 26 of 39. PageID #: 26




purchases of Lordstown’s common stock and/or holding DiamondPeak’s stock during the Class

Period, Plaintiff and the other Class members suffered economic loss.

       75.     By failing to disclose the true state of the Company’s business operations, financial

statements, and future prospects, investors were not aware of the Company’s true state. Therefore,

Defendants presented a misleading picture of Lordstown’s business practices and procedures.

Instead of truthfully disclosing during the Class Period the true state of the Company’s business,

Defendants caused Lordstown to conceal the truth.

       76.     Defendants’ false and misleading statements had the intended effect and caused

Lordstown’s common stock to trade at artificially inflated levels throughout the Class Period. The

stock price drops discussed herein caused real economic loss to investors who purchased the

Company’s securities during the Class Period.

       77.     The decline in the price of Lordstown’s common stock after the truth came to light

was a direct result of the nature and extent of Defendants’ fraud finally being revealed to investors

and the market. The timing and magnitude of Lordstown’s common stock price declines negates

any inference that the loss suffered by Plaintiff and the other Class members was caused by

changed market conditions, macroeconomic or industry factors, or Company-specific facts

unrelated to the Defendants’ fraudulent conduct. The economic loss suffered by Plaintiff and the

other Class members was a direct result of Defendants’ fraudulent scheme to artificially inflate the

prices of Lordstown’s stock and the subsequent decline in the value of Lordstown’s stock when

Defendants’ prior misrepresentations and other fraudulent conduct were revealed.

 VIII. SCIENTER ALLEGATIONS

       78.     As alleged herein with respect to the claims brought under Sections 10(b) and 20(a)

of the Exchange Act and SEC Rule 10b-5, Burns and the Company acted with scienter in that




                                                  25
        Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 27 of 39. PageID #: 27




Burns and the Company knew that the public documents and statements issued or disseminated in

the name of the Company during the Class Period were materially false and misleading; knew that

such statements or documents would be issued or disseminated to the investing public; and

knowingly and substantially participated or acquiesced in the issuance or dissemination of such

statements or documents as primary violations of the federal securities laws.

       79.     As set forth herein, Defendant Burns, by virtue of his receipt of information

reflecting the true facts regarding Lordstown, his control over, receipt and/or modification of

Lordstown’s allegedly materially misleading statements and omissions, and/or his positions with

the Company which made Burns privy to confidential information concerning Lordstown,

participated in the fraudulent scheme alleged herein.

 IX.     APPLICABILITY OF PRESUMPTION OF RELIANCE: FRAUD-ON-THE-
         MARKET DOCTRINE

       80.     At all relevant times, the market for Lordstown’s common stock was an efficient

market for the following reasons, among others:

                 a)     Lordstown stock met the requirements for listing, and was listed and

                        actively traded on the NASDAQ, a highly efficient market;

                 b)     As a regulated issuer, Lordstown filed periodic public reports with the

                        SEC and the NASDAQ;

                 c)     Lordstown shares were followed by securities analysts employed by major

                        brokerage firms who wrote reports, which were distributed to the sales

                        force and certain customers of their respective brokerage firms. Each of

                        these reports was publicly available and entered the public marketplace;

                        and




                                                  26
        Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 28 of 39. PageID #: 28




                 d)     Lordstown regularly issued press releases, which were carried by national

                        newswires. Each of these releases was publicly available and entered the

                        public marketplace.

       81.     As a result of the foregoing, the market for Lordstown’s common stock promptly

digested current information regarding Lordstown from all publicly available sources and reflected

such information in Lordstown’s stock price.        Under these circumstances, all purchasers of

Lordstown’s shares and holders of DiamondPeak’s shares during the Class Period suffered similar

injury through their purchase of Lordstown’s stock at artificially inflated prices and a presumption

of reliance applies.

       82.     A Class-wide presumption of reliance is also appropriate in this action under the

U.S. Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128

(1972), because Plaintiff’s fraud claims are grounded in Defendants’ omissions of material fact of

which there is a duty to disclose. As this action involves Defendants’ failure to disclose material

adverse information regarding Lordstown’s business operations and practices, financial results,

and internal controls—information that Defendants were obligated to disclose during the Class

Period but did not—positive proof of reliance is not a prerequisite to recovery. All that is

necessary is that the facts withheld be material in the sense that a reasonable investor might have

considered such information important in the making of investment decisions.

 X.      NO SAFE HARBOR

       83.     The federal statutory safe harbor provided for forward-looking statements under

certain circumstances does not apply to any of the allegedly false statements pleaded in this

Complaint. The statements alleged to be false and misleading herein all relate to then-existing

facts and conditions. In addition, to the extent certain of the statements alleged to be false may be




                                                  27
        Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 29 of 39. PageID #: 29




characterized as forward-looking, they were not identified as “forward-looking statements” when

made, and there were no meaningful cautionary statements identifying important factors that could

cause actual results to differ materially from those in the purportedly forward-looking statements.

       84.     In the alternative, to the extent that the statutory safe harbor is determined to apply

to any forward-looking statements pleaded herein, Defendants are liable for those false forward-

looking statements because at the time each of those forward-looking statements was made, the

speaker had actual knowledge that the forward-looking statement was materially false or

misleading, and/or the forward-looking statement was authorized or approved by an executive

officer of Lordstown who knew that the statement was false when made.

 XI.        CLAIMS AGAINST DEFENDANTS

                                             COUNT I
                        Violation of Section 10(b) of the Exchange Act and
                               Rule 10b-5 Promulgated Thereunder
                            Against Defendants Lordstown and Burns

       1.      Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein. This claim is asserted against the Company and Defendant Burns.

       2.      During the Class Period, Defendants Lordstown and Burns carried out a plan,

scheme and course of conduct that was intended to and, throughout the Class Period, did: (i)

deceive the investing public, including Plaintiff and the other Class members, as alleged herein;

(ii) artificially inflate and maintain the market price of Lordstown common stock; and (iii) cause

Plaintiff and the other members of the Class to purchase Lordstown common stock at artificially

inflated prices. In furtherance of this unlawful scheme, plan and course of conduct, Defendants,

and each of them, took the actions set forth herein.

       3.      These Defendants: (a) employed devices, schemes, and artifices to defraud; (b)

made untrue statements of material fact and/or omitted material facts necessary to make the




                                                  28
        Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 30 of 39. PageID #: 30




statements not misleading; and (c) engaged in acts, practices and a course of business that operated

as a fraud and deceit upon the purchasers of the Company’s securities in an effort to maintain

artificially high market prices for Lordstown common stock in violation of § 10(b) of the

Exchange Act and Rule 10b-5 promulgated thereunder.              Defendants are sued as primary

participants in the wrongful and illegal conduct charged herein. The Individual Proxy Defendants

is also sued herein as control persons of the Company and/or DiamondPeak, as alleged herein.

       4.      In addition to the duties of full disclosure imposed on Defendants as a result of their

making of affirmative statements and reports, or participation in the making of affirmative

statements and reports to the investing public, they each had a duty to promptly disseminate

truthful information that would be material to investors in compliance with the integrated

disclosure provisions of the SEC, as embodied in SEC Regulation S-X (17 C.F.R. § 210.01, et

seq.) and S-K (17 C.F.R. § 229.10, et seq.) and other SEC regulations, including accurate and

truthful information with respect to the Company’s operations, financial condition, and

performance so that the market prices of the Company’s publicly traded securities would be based

on truthful, complete, and accurate information.

       5.      Lordstown and Burns, individually and in concert, directly and indirectly, by the

use of means or instrumentalities of interstate commerce and/or of the mails, engaged and

participated in a continuous course of conduct to conceal adverse material information about the

business, business practices, performance, operations, and future prospects of Lordstown as

specified herein.   Defendants employed devices, schemes and artifices to defraud, while in

possession of material adverse non-public information and engaged in acts, practices, and a course

of conduct as alleged herein in an effort to assure investors of Lordstown’s value and performance

and substantial growth. These acts, practices, and conduct included the making of, or the




                                                   29
        Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 31 of 39. PageID #: 31




participation in the making of, untrue statements of material facts, and omitting to state material

facts necessary in order to make the statements made about Lordstown and its business, operations,

and future prospects, in light of the circumstances under which they were made, not misleading, as

set forth more particularly herein. Defendants also engaged in transactions, practices, and a course

of business that operated as a fraud and deceit upon the purchasers of Lordstown’s stock during the

Class Period.

       6.       Defendant Burns’ primary liability, and controlling person liability, arises from the

following facts: (i) Burns was a high-level executive and director at the Company during the Class

Period; (ii) Burns, by virtue of his responsibilities and activities as a senior executive officer and/or

director of the Company, was privy to and participated in the creation, development, and reporting

of the Company’s operational and financial projections and/or reports; (iii) Burns was advised of

and had access to other members of the Company’s management team, internal reports, and other

data and information about the Company’s financial condition and performance at all relevant

times; and (iv) Burns was aware of the Company’s dissemination of information to the investing

public which he knew or recklessly disregarded was materially false and misleading.

       7.       Defendants had actual knowledge of the misrepresentations and omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were readily available to them. Such

Defendants’ material misrepresentations and/or omissions were done knowingly or recklessly, and

for the purpose and effect of concealing Lordstown’s operating condition, business practices and

future business prospects from the investing public and supporting the artificially inflated price of

its common stock. As demonstrated by their overstatements and misstatements of the Company’s

financial condition and performance throughout the Class Period, Burns, if he did not have actual




                                                    30
        Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 32 of 39. PageID #: 32




knowledge of the misrepresentations and omissions alleged, was severely reckless in failing to

obtain such knowledge by deliberately refraining from taking those steps necessary to discover

whether those statements were false or misleading.

        8.     As a result of the dissemination of the materially false and misleading information

and failure to disclose material facts, as set forth above, the market price of Lordstown securities

was artificially inflated during the Class Period. In ignorance of the fact that the market price of

Lordstown shares was artificially inflated, and relying directly or indirectly on the false and

misleading statements made by Defendants, upon the integrity of the market in which the securities

trade, and/or on the absence of material adverse information that was known to or recklessly

disregarded by Defendants but not disclosed in public statements by these Defendants during the

Class Period, Plaintiff and the other members of the Class acquired Lordstown securities during

the Class Period at artificially inflated high prices and were damaged thereby.

        9.     At the time of said misrepresentations and omissions, Plaintiff and the other

members of the Class were ignorant of their falsity and believed them to be true. Had Plaintiff and

the other members of the Class and the marketplace known of the true performance, business

practices, future prospects, and intrinsic value of Lordstown, which were not disclosed by

Defendants, Plaintiff and the other members of the Class would not have purchased or otherwise

acquired Lordstown securities during the Class Period, or, if they had acquired such securities

during the Class Period, they would not have done so at the artificially inflated prices that they

paid.

        10.    By virtue of the foregoing, Lordstown and Burns each violated § 10(b) of the

Exchange Act and Rule 10b-5 promulgated thereunder.




                                                  31
        Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 33 of 39. PageID #: 33




       11.     As a direct and proximate result of the Lordstown’s and Burns’s wrongful conduct,

Plaintiff and the other members of the Class suffered damages in connection with their purchases

of the Company’s securities during the Class Period.

                                             COUNT II
                         Violation of Section 14(a) of the Exchange Act and
                                Rule 14a-9 Promulgated Thereunder
                                       Against All Defendants

       12.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein. This claim is asserted against all Defendants.

       13.     This Count is asserted against all Defendants under Section 14(a) of the Exchange

Act and Rule 14a-9 promulgated thereunder on behalf of Plaintiff and the members of the

proposed Class who were damaged thereby. Plaintiffs specifically disclaim any allegation of,

reliance upon any allegation of, or reference to any allegation of fraud, scienter, or recklessness

with regard to these nonfraud claims

       14.     Between August 3, 2020 and October 22, 2020, the Defendants solicited

stockholder votes in favor of the Merger through use of materially false and misleading statements

and failures to disclose in their proxy solicitations as set forth at ¶¶ 69-87, above.

       15.     On October 8, 2020, DiamondPeak filed its Proxy Statement with the SEC, which

was subsequently mailed to DiamondPeak shareholders of record as of September 21, 2020. The

Proxy Statement solicited proxies from DiamondPeak shareholders to vote in favor of the Merger

at a special meeting to be held on October 22, 2020.

       16.     Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a), provides that “[it] shall be

unlawful for any person by use of the mails or by any means of instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the Commission may prescribe as necessary or appropriate in the




                                                    32
        Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 34 of 39. PageID #: 34




public interest or for the protection of investors, to solicit or to permit the use of his name to solicit

any proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to Section 12 of this title [15 U.S.C. § 78(1)].”

        17.     SEC Rule 14a-9, 17 C.F.R. § 240.14a(9), promulgated pursuant to Section 14(a),

prohibits the issuance of any Proxy Statement “which, at the time and in light of the circumstances

under which it is made, is false and misleading with respect to any material fact, or which omits to

state any material fact necessary to make the statements therein not false or misleading or

necessary to correct any statement in any earlier communication with respect to the solicitation of

a proxy for the same meeting or subject matter which has become false or misleading.”

        18.     Plaintiff and other members of the proposed Class were solicited to vote to approve

the Merger between Lordstown and DiamondPeak. A shareholder vote was required to approve

this proposal. Consequently, the Proxy Statement was an essential link in the accomplishment of

this proposal. The Defendants negligently issued, caused to be issued, and participated in the

issuance of materially false and misleading statements to stockholders, which were made for the

purpose of soliciting stockholder votes to approve DiamondPeak’s acquisition of Lordstown in the

Merger. In the exercise of reasonable care, the Defendants should have known that by

misrepresenting or failing to disclose the foregoing material facts, the statements made would be

rendered materially false and misleading.

        19.     The Defendants provided information that was contained in the Proxy Statement,

allowed their names to be used in conjunction with the Proxy Statement and solicitation of votes,

had a substantial financial interest in the outcome of the votes being sought by the Proxy

Statement, solicited votes under the Proxy Statement, and caused the Proxy Statement to be




                                                    33
        Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 35 of 39. PageID #: 35




disseminated to the Plaintiff and the other members of the proposed Class through the use of the

United States mails and the means and instrumentalities of interstate commerce.

       20.     The Defendants solicited approval for the Merger from the Plaintiff and other

members of the proposed Class by means of a Proxy Statement that contained false and misleading

statements, concerning, inter alia, the Merger and its benefits to shareholders, while also omitting

to state material facts that were necessary to make their statements contained therein not false or

misleading. The Defendants made other public statements, as alleged herein, subsequent to the

mailing of the Proxy Statement that were similarly false and misleading and were intended to

influence the shareholder vote.

       21.     The proxy solicitation process was an essential link in the approval of the Merger.

The misrepresented or omitted facts are material because under all the circumstances, there is a

substantial likelihood a reasonable shareholder would consider the false and misleading statements

or omitted facts important in deciding how to evaluate the issues and opinions described in the

Proxy Statement, or a material part of the mix of information available to the Class members in

determining how to exercise their voting rights.

       22.     Plaintiff and other members of the proposed Class were denied the opportunity to

make an informed decision when voting on the Merger.

       23.     None of the materially false and misleading statements contained in the Proxy

Statement, or material matters omitted from the Proxy Statement, as described above, were known

to the public (including Plaintiff) at the time the vote on the Merger occurred. As a direct and

proximate result of the Defendants’ wrongful conduct, DiamondPeak, Lordstown, and the

Individual Proxy Defendants misled DiamondPeak’s stockholders by making materially false and




                                                   34
        Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 36 of 39. PageID #: 36




misleading statements that were an essential link in stockholders heeding the DiamondPeak board

of directors’ recommendation to approve the acquisition of Lordstown.

       24.     The Defendants violated § 14(a) of the Exchange Act and Rule 14a-9 by issuing the

false and misleading Proxy Statement to solicit and obtain the votes of DiamondPeak shareholders

to approve the Merger. In their Proxy Statement, the Defendants made untrue statements of

material fact and/or omitted material facts necessary to make the statements made not misleading.

       25.     Plaintiff and other members of the proposed Class have suffered damages as a result

of the Merger, which was approved through the use of the Proxy Statement in violation of Section

14(a) of the Exchange Act of and Rule 14a-9 promulgated thereunder.

                                           COUNT III
                         Violation of Section 20(a) of the Exchange Act
                       Against Burns and the Individual Proxy Defendants

       26.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein. This claim is asserted against Burns.

       27.     Burns was and acted as a controlling person of Lordstown within the meaning of

Section 20(a) of the Exchange Act as alleged herein. By virtue of his high-level positions with the

Company, participation in and/or awareness of the Company’s operations, and/or intimate

knowledge of the Company’s actual performance, Burns had the power to influence and control

and did influence and control, directly or indirectly, the decision-making of the Company,

including the content and dissemination of the various statements that Plaintiff contends are false

and misleading. Burns was provided with or had unlimited access to copies of the Company’s

reports, press releases, public filings, and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued, and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.




                                                   35
        Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 37 of 39. PageID #: 37




        28.    In addition, Burns had direct involvement in the day-to-day operations of the

Company and, therefore, is presumed to have had the power to control or influence the particular

transactions giving rise to the securities violations as alleged herein, and exercised the same.

        29.    As set forth above, Lordstown and Burns each violated § 10(b) and Rule 10b-5

through their acts and omissions as alleged in this Complaint. Burns also violated § 14(a) through

his acts and omissions alleged in this Complaint. By virtue of his controlling positions, Burns is

liable pursuant to § 20(a) of the Exchange Act.

        30.    Because of their positions of control and their authority over DiamondPeak and

Lordstown, the Individual Proxy Defendants were able to and did control the actions of the

companies, their employees, and the contents of the proxy solicitations, as set forth herein. The

Individual Proxy Defendants therefore qualify as “controlling persons” within the meaning of

Section 20(a) of the Exchange Act. By reason of the above conduct, the Individual Proxy

Defendants are also, or alternatively, liable as control persons of Lordstown (or its predecessor)

pursuant to Section 20(a) of the Exchange Act.

        31.    As a direct and proximate result of these Defendants’ wrongful conduct, Plaintiff

and the other members of the Class suffered damages in connection with their purchases of

Lordstown’s stock and/or DiamondPeak’s stock during the Class Period.

 XII.    PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for relief and

 judgment as follows:

         a)      Declaring this action to be a class action pursuant to Rule 23(a) and (b)(3) of the

                 Federal Rules of Civil Procedure on behalf of the Class defined herein;




                                                   36
    Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 38 of 39. PageID #: 38




      b)     Awarding damages in favor of Plaintiff and the other members of the Class

             against all Defendants, jointly and severally, for all damages sustained as a result

             of Defendants’ wrongdoing in an amount to be proven at trial, including interest

             thereon;

      c)     Awarding such other relief as this Court deems appropriate.

XIII. JURY TRIAL DEMANDED

      Plaintiff hereby demands a trial by jury.
                                            Respectfully submitted,

DATED: May 13, 2021                         /s/ Scott D. Simpkins___________
                                            Scott D. Simpkins (0066775)
                                            CLIMACO WILCOX PECA
                                            & GAROFOLI CO., LPA
                                            55 Public Square, Suite 1950
                                            Cleveland, Ohio 44113
                                            Telephone: (216) 621-8484
                                            Facsimile: (216) 771-1632
                                            sdsimp@climacolaw.com

                                            Local Counsel for Plaintiff

                                            SAXENA WHITE P.A.
                                            Maya Saxena
                                            Joseph E. White, III
                                            Lester R. Hooker
                                            7777 Glades Road, Suite 300
                                            Boca Raton, Florida 33434
                                            Telephone: (561) 394-3399
                                            Facsimile: (561) 394-3382
                                            msaxena@saxenawhite.com
                                            jwhite@saxenawhite.com
                                            lhooker@saxenawhite.com

                                            Steven B. Singer
                                            10 Bank Street, 8th Floor
                                            White Plains, New York 10606
                                            Telephone: (914) 437-8551
                                            Facsimile: (888) 631-3611
                                            ssinger@saxenawhite.com

                                            David R. Kaplan
                                            12750 High Bluff Drive, Suite 475
                                            San Diego, California 92130



                                                  37
Case: 4:21-cv-00994-JRA Doc #: 1 Filed: 05/13/21 39 of 39. PageID #: 39



                                Telephone: (858) 997-0860
                                Facsimile: (858) 369-0096
                                dkaplan@saxenawhite.com

                                Counsel for Plaintiff




                                  38
